Citation Nr: 1700745	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left upper extremity (LUE) long thoracic neuropathy prior to July 20, 2012, and to an evaluation in excess of 20 percent thereafter.

2.  Entitlement to an evaluation in excess of 20 percent for left shoulder status post arthroscopic labral debridement with residual loss of motion ("left shoulder disability").


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2003 to December 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Jurisdiction over this case has since been transferred to the RO in Portland, Oregon.

The Board acknowledges that the RO, in its statement of the case (SOC), supplemental statements of the case (SSOCs), and certification of the Veteran's appeal to the Board, characterized the issue on appeal as entitlement to an increased initial evaluation for LUE long thoracic neuropathy, only.  However, in light of the RO's analysis in the November 2009 rating decision, the Veteran's discussion of the ratings assigned for both his LUE long thoracic nerve and left shoulder disabilities in his October 2011 substantive appeal, and the RO's indication to the Veteran, in both a December 2012 rating decision notification letter and a May 2013 rating decision, that the issue of the appropriate evaluation for his left shoulder disability, status post arthroscopic labral debridement with residual loss of motion, was also on appeal, the Board finds that it also has jurisdiction over the issue of entitlement to an evaluation in excess of 20 percent for left shoulder status post arthroscopic labral debridement with residual loss of motion.  See Percy v. Shinseki, 23 Vet. App 37, 46-47 (2009).  The cover page has been amended accordingly.

The Board notes that the Veteran requested a hearing before a Veterans Law Judge in his substantive appeal.  However, in September 2016, he indicated that he wished to cancel that hearing.  Thus, his hearing request is considered withdrawn.  38C.F.R. § 20.704(e) (2016).

In a May 2015 rating decision, the RO increased the rating for the Veteran's service-connected left upper extremity long thoracic neuropathy to 20 percent, effective July 20, 2012.  As that increase did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

The Veteran was last afforded a VA examination in connection with his claim of entitlement to an increased rating for LUE long thoracic neuropathy in July 2012.  At that time, the VA examiner stated that the Veteran had severe radiculopathy in his LUE, including symptoms of pain, paresthesias, and numbness, and that the upper, middle, and lower radicular groups were all involved.  In a November 2012 addendum, the same examiner stated that the Veteran's radiculopathy was more likely than not due to residuals of his shoulder surgery.  She also clarified, however, that she had reported that all left side radicular nerve groups were involved because the Veteran's reported LUE symptoms followed a distribution of all nerve roots, but that MRI results suggested his symptoms were not the result of nerve root compression.  However, during treatment in January 2016, the Veteran reported an increased feeling of pins and needles in his left arm, a clinician noted allodynia, as well as some discoloration and slight swelling in that extremity, and the Veteran reported that he had undergone an ulnar nerve release procedure in 2014.  During treatment in April 2015, he reported that the procedure had occurred in January 2015.  In any event, based on the foregoing evidence, the Board finds that the current state of the Veteran's service-connected LUE neurological disability is unclear and that an additional VA examination is needed prior to adjudication of the claim.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The most recent VA examination addressing the severity of the Veteran's left shoulder disability was also conducted in July 2012.  See Allday, 7 Vet. App. at 526.  Moreover, that examination did not address the necessary findings regarding active motion, passive motion, weight-bearing, and nonweight-bearing testing of the left shoulder joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, an additional VA examination addressing that condition is also needed.

Updated VA treatment records should also be associated with the claims file on remand, and the Veteran should be given another opportunity to identify any relevant, outstanding private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claims, to include lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified and associate them with the claims file. Any negative responses should be in writing and should be associated with the claims file.

In addition, obtain all outstanding VA treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected left shoulder disability and associated LUE long thoracic neuropathy.  The Veteran's claims folder should be made available to, and be reviewed by, the examiner in conjunction with the examination.  Shoulder and peripheral nerves disability benefits questionnaires (DBQs), and any other DBQs deemed relevant by the examiner, should be completed.  All indicated tests and studies should be performed and the results reported in detail.

In conjunction with the musculoskeletal portion of the examination, the examiner should record the results of range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  Additionally, range of motion should be tested for the opposite undamaged joint, if applicable.  If the examiner is unable to conduct the required testing or concludes that any of the required testing is not necessary in this case, he or she should clearly explain why that is so.

In addition, the examiner should provide a retrospective medical opinion on the Veteran's range of motion of the left shoulder throughout the time period of the claim (since May 2009).  That is, with consideration of the evidence of record and his history, comment on the historical severity of the Veteran's range of motion testing on both active and passive motion and in weight-bearing and nonweight-bearing.  If this opinion cannot be provided, the examiner should clearly explain why that is so, including discussing whether the prior VA examinations are accurate representations of the Veteran's disability level.

The examiner should also identify, if possible, the limitation of motion that is specifically caused by the Veteran's long thoracic nerve paralysis and should reconcile the findings of the 2012 VA examiner asserting that the Veteran's LUE symptoms are not caused by nerve root involvement with any findings in the record suggesting damage to one or more of the Veteran's LUE nerves.

All findings and a fully articulated medical rationale for any opinions expressed should be set forth in the examination report.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide an SSOC to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

